         Case 3:19-cr-03328-BTM Document 1 Filed 06/18/19 PageID.1 Page 1 of 4



 1
                              UNITED STATES DISTRICT CO
 2
                            SOUTHERN DISTRICT OF CALIFO
 3
 4   UNITED STATES OF AMERICA,                      Case No.:
                                                                    19MJ 2
 5                               Plaintiff,         COMPLAINT FOR VIOLATION OF:
 6
                     V.                             Title 18, U.S.C., Sec. 922(g)(l)-Felon
 7                                                  in Possession of Ammunition;
 8   DENNIS WALLACE HAGGERTY

 9                             Defendant(s).
10
11         The undersigned complainant being duly sworn states:
12
                                              COUNT ONE
13
14         On or about May 23, 2019, within the Southern District of California, Dennis

15 Wallace HAGGERTY, having previously been convicted of a crime punishable by
16
   imprisonment for a term exceeding one year, did knowingly possess a ammunition that
17
18 affected interstate commerce, to wit: 65 rounds of .223 caliber rifle ammunition, in violation
19 of Title 18, United States Code, Section 922(g)( 1).
20
21
22
23
                                                      t  rahin
                                                  Special Agent, ATF
24
           Sworn to me and subscribed in my presence this _L.f_ day of June, 2019.
25
26
27
28                                                UNITED STATES MAGISTRATE JUDGE
         Case 3:19-cr-03328-BTM Document 1 Filed 06/18/19 PageID.2 Page 2 of 4



 1
                               PROBABLE CAUSE STATEMENT

 2         On May 23, 2019, California Department of Corrections and Rehabilitation parole
 3
     agents assigned to the United States Marshals Service Fugitive Task Force ("FTF") set up
 4
     surveillance at the residence of Dennis Wallace HAGGERTY ("HAGGERTY")'s
 5
 6 girlfriend, D.M., at 3628 S. Bonita Street #3 in Spring Valley, California. The agents had
 7
     an arrest warrant for HAGGERTY, who had violated his parole conditions relating to a
 8
 9 previous felony conviction for violating California Penal Code 245(a)(2) - Assault with a
10 Firearm.      During their surveillance, agents observed Markey park and exit her 2002
11
     Chevrolet Suburban, and then walk to an upstairs apartment and enter into unit #3.       The
12
13 agents attempted to speak with D.M. in the parking lot but she was uncooperative and
14 refused to answer agent's questions.
15
           After D.M. entered unit 3 and closed the door behind her, the agents followed and
16
17 knocked on the door while also identifying themselves as law enforcement personnel.
18 HAGGERTY, identified by agents by his physical descriptors and visible tattoos, opened
19
     the door and security screen. The agents placed HAGGERTY into handcuffs. They then
20
21 conducted a security sweep of the residence while HAGGERTY and D.M. were detained.
22         During a subsequent non-custodial recorded interview with D.M., agents asked her if
23
     there were any firearms in the residence, and she said there was a pistol on the floor of the
24
25 hallway closet, beneath a trash bag. The agents located a Hi-Point C9, 9mm semi-automatic

26 pistol with serial number P10025737, with one 9mm round chambered into the breach of
27
     the firearm. The pistol was accessible to anyone in the residence.
28
                                                   2
         Case 3:19-cr-03328-BTM Document 1 Filed 06/18/19 PageID.3 Page 3 of 4



 1
           Agents asked D.M. if she had any contraband in her vehicle. She stated she did not,

 2 and consented to her vehicle being searched. During the agents' search, in the third row
 3
     seating area, they discovered a black and tan canvas bag that contained: 1) an AR-15 style
 4
 5 pistol, .223 caliber, affixed with a mounted laser sight, with no identifiable markings or
 6 serial number; 2) two large-capacity .223 magazines duct taped together; 3) miscellaneous
 7
     firearms parts and accessories, including a pistol holster, cable lock, laser sight parts, and
 8
 9 ear plugs; 4) large-capacity magazine with 29 rounds of .223 ammunition; 5) 36 rounds of
10 .223 ammunition tied up inside a white sock; and 6) and lubricating gun oil.
11
           D.M. said HAGGERTY, who she has dated for 2 years, borrowed her 2002 Chevrolet
12
13 Suburban (CA license plate 7TEY518) at around midnight the previous evening and
14 returned back home to the apartment 45 minutes later. Agents informed her that they found
15
     an AR-15 in the vehicle, and asked if it belonged to her, to which she responded, "Fuck no."
16
17 She also expressed anger toward HAGGERTY that the firearm was found where her
18 children might sit, adding, "That's not okay. And granted, I know he didn't do it thinking
19
     that my kids, you know ... because he's obviously the one who put it there." She confirmed
20
21 that only she and HAGGERTY had access to the vehicle.
22         The ammunition was seized and inspected. Preliminary checks revealed that the
23
     ammunition was not manufactured in California. Therefore, the ammunition traveled in,
24
25 and/or affected interstate commerce to arrive in the state of California. A criminal history

26 query for HAGGERTY resulted in two 2012 felony convictions for violations of California
27
28
                                                   3
         Case 3:19-cr-03328-BTM Document 1 Filed 06/18/19 PageID.4 Page 4 of 4



     Penal Code section 246-Shooting at an Unoccupied Dwelling, and California Penal Code
 1
 2 section 245-Assault with a Firearm on a Person, followed by an 80 month prison sentence.
 3
 4

 5
 6
 7

 8

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
